UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4863



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TOMAS O. CASABLANCA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:04-cr-00005-REM)


Submitted:   January 31, 2007             Decided:   March 26, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Sharon L. Potter, United States
Attorney, Stephen D. Warner, Assistant United States Attorney,
Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tomas O. Casablanca pled guilty to aiding and abetting

the distribution of 1.07 grams of cocaine and was sentenced to four

months of imprisonment and three years of supervised release.

After being released from incarceration, Casablanca began his

supervised release in community confinement.               After a hearing on

the matter, the district court revoked Casablanca’s supervised

release because he failed to follow the rules of his community

confinement     center,    which   was   a    condition    of   his   supervised

release.      The   court    sentenced       Casablanca    to   ten   months   of

incarceration to be followed by twenty-six months of supervised

release. Casablanca appeals, arguing that the district court erred

by revoking his supervised release.            For the reasons that follow,

we affirm.

           We find no abuse of discretion in the district court’s

decision   to   revoke     Casablanca’s      supervised     release.     United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992) (stating review

standard).    The record reveals that Casablanca had adequate notice

that a condition of his supervised release was to abide by the

community confinement center’s rules and that he violated those

rules,   resulting    in    a   violation     of   his    supervised   release.

Accordingly, this claim fails.




                                    - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -